In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00213-CR



         DOSHEE SWAN TOWERY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 07F0058-102




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                 MEMORANDUM OPINION
        Doshee Swan Towery was convicted of murder in 2007. On September 18, 2019, Towery

filed a motion to vacate or set aside the 2007 judgment of conviction. On September 27, 2019, the

trial court dismissed the motion to vacate for want of jurisdiction. At issue in this appeal is the

trial court’s September 27 dismissal of the motion to vacate.

        In Texas, a party may only appeal when the Texas Legislature has authorized an appeal.

Galitz v. State, 617 S.W.2d 949, 951 (Tex. Crim. App. 1981). When the Legislature passes

legislation granting a right of appeal, in addition to granting its citizens that substantive right, it

also grants the appellate courts of this State jurisdiction to hear such appeals. In the absence of

such authorizing legislation, appellate courts are without jurisdiction and have no authority to act.

In the criminal context, the Texas Legislature has authorized appeals from written judgments of

conviction and a few orders deemed appealable. See Gutierrez v. State, 307 S.W.3d 318, 321 (Tex.

Crim. App. 2010). The trial court’s order dismissing Towery’s motion for want of jurisdiction

does not appear to be an order from which the Texas Legislature has authorized an appeal. In the

absence of such an authorization, we are without jurisdiction to hear the appeal.

        By letter dated November 27, 2019, we informed Towery of this jurisdictional issue. Although

Towery filed a response to our jurisdictional defect letter, that response failed to demonstrate how this

Court has jurisdiction over Towery’s attempted appeal.




                                                   2
       Because the trial court’s September 27 dismissal of the motion to vacate does not constitute

an appealable order, we lack jurisdiction over this appeal. Consequently, we dismiss the appeal for

want of jurisdiction.




                                             Scott E. Stevens
                                             Justice

Date Submitted:         December 20, 2019
Date Decided:           December 23, 2019

Do Not Publish




                                                3